Citation Nr: 1340460	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  07-38 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from October 1957 to June 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the Department of Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a clothing allowance based on his use of medications for his service-connected skin condition which he claims causes irreparable damage to his clothing.  He avers that he did not receive proper notice of how to substantiate his claim and contends that the VAMC denied his claim based on the wrong theory of entitlement.  Specifically, the VAMC considered only whether he sustained wear and tear to his clothing due to a VA-prescribed prosthetic or orthopedic appliance.  VAMC did not consider whether his use of medications for his service-connected skin condition causes irreparable damage to his clothing.

The Board has reviewed the claims file and treatment records on Virtual VA and finds that the Veteran was not provided notice of how to substantiate his claim.  Further, VA treatment records show that he uses topical creams for his skin condition.  Accordingly, the Board finds that a remand is warranted to allow VA to provide proper notice to the Veteran as to how to substantiate his claim and to obtain certification from the Chief Medical Director or designee as to whether the use of a physician-prescribed medication for a service-connected skin condition causes irreparable damage to the Veteran's outer garments.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran notice informing him of how to substantiate his claim.

2. Obtain the Veteran's claims file from the RO and obtain any VA medical records that are relevant to the claim for a clothing allowance, and associate them with the claims file.

3. Arrange for the claims file and VAMC appeals folder to be reviewed by the Chief Medical Director or his/her designee, who should certify whether or not any medication prescribed by a physician utilized by the Veteran to treat his service-connected skin disorder renders him eligible for a VA clothing allowance for the years 2011, 2012, and/or 2013 under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.  A complete rationale for all conclusions reached should be included with the certification. 

4. Thereafter, the VAMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC before the claims file and VAMC appeals folder are returned to the Board for further review.

The purpose of this remand is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


